        Case 2:21-mj-02994-DUTY Document 3 Filed 06/23/21 Page 1 of 1 Page ID #:3


 AO 442(Rev. 08/!4) Arrest Warrant
                                                                                                                ~..~,~,
                                     UNITED STATES DISTRICT COURT                            Rt.LxsX'.~,~Y~~~li,: ~+~ti`r •.~.?~"w3
                                                for the
                                              District of New Mexico                        20~ I .1U~I 1 ( A~ 9~ 49
                                                                                                  I+     r.
         UNITED STATES OF AMERICA                           )                                ~         ~ ~~           '~ ~~ ~~ y~
                    v.                                      )
                                                                       Case No. 1084 1:21-00236M- OOIJFR
                  Ladrena Denise Nelson                 _   )
                        Defendant                           ~                                    ~
                                                                                                 .~           <-~_      a
                                                                                                              n~_ _     ~
                                                                                                                        .
                                                                                                                        ~
                                                                                                                        ~

                                              ARREST WARRANT                                      ~      ~~ ~           ~
                                                                                                                        ~             ~
                                                                                                                                      ~
                                                                                                         ~~~~
                                                                                                         a.v~ a;,       w
 To:    Any authorized law enforcement offcer                                                     ~      rnq~           a~            C
                                                                                                         V~~_._
YOU ARE COMMANDED to arrest and bring before a United States Magistrate Jud e wit               t unnecessary
delay Ladrena Denise Nelson, who is accused of an offense or violation based on the fo glowing ~oc~ent filed
with the court:


 ❑ Indictment D Superseding Indictment ❑Information O Superseding Information                                   ❑ Complaini
 ❑ Probation Violation Petition C7 Supervised Release Violation Petition O Violation                            ~ Order of the
                                                                         Notice                                 Court

'Phis offense is briefly described as follows: 1~ailing to abide by Pretrial Conditions of Release, leaving
 treatment without permission.



Date: ~!~►0~2~
                                                                             !ss►ring Of~Cer's~sr~o~7~":


City and state:      ALBUQUERQUE, NEW MEX1C0                  'P' MITCHELL R. ELF~RSyCLT~iK 0E ~Oi,'ItT
                                                                                  Primed ~rcn:e.apd tiiCr



                                                        Retarn

This warrant was received on (date) O~O ~I 202 ~            and the person was arrested on (date) ~~0 2~ 202
at {city and state) ___~I.)~~__A~~r~el~S, _ _.. - ---   -- --_ -             ~~
Date: ~0~2~~202(                                                                        S
                                                                                  rresling o~c is signalure



                                                                   `~. Zev~1~aS       71 e~y LI.~. ~'lcs~l
                                                                                    Primed name and line
